     Case 3:20-cv-00098-REP Document 58 Filed 03/09/20 Page 1 of 3 PageID# 1683




                     IN THE UNITED STATES DISTRICT COXJRT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division



STEVES AND SONS, INC.,

        Plaintiff,

V.                                         Civil Action No. 3:20-cv-98


JELD-WEN, INC.,

        Defendant.




                                      ORDER


        At the hearing held on March 6, 2020, this action was set for

trial by a jury starting June 1, 2020 at 9.30 A.M.

        (1)   The   Scheduling   Order   and   Pretrial Schedule   A   shall be

issued forthwith.


        (2)   A Final Pretrial Conference shall be conducted at 9.30

A.M. on May 26, 2020, at which time trial counsel shall appear and

present for entry a         Final Pretrial Order setting forth:          (A) a

stipulation of undisputed facts; (B) a list and description of all

exhibits, marked and consecutively numbered, intended to be offered

by each party as to which there is no objection; (C) a list and

description of all exhibits, marked and consecutively numbered,

intended to be offered by each party as to which there are objections

and a statement of the particular grounds for each objection; (D) a

list of all discovery material intended to be offered; (E) the names
     Case 3:20-cv-00098-REP Document 58 Filed 03/09/20 Page 2 of 3 PageID# 1684


and addresses of all witnesses who will testify on behalf of each

party and whether the witness will testify as a fact witness or as

an expert witness; (F) the factual contentions of each party; and

(G) the triable issues as contended by each party.              All exhibits to

which no objection is made shall be admitted without further order;

provided, however, that any such exhibit not used in the trial shall

be    considered    withdrawn    and   will   not   be   part   of the   record.

Objections to exhibits and designated discovery will be decided at

the    Final Pretrial Conference        unless the       volume of designated

discovery requires consideration at a separate time in which event

counsel shall be responsible for arranging another date for a hearing

on the objections.

       No witness, exhibit, or discovery material not included in the

Final Pretrial Order will be permitted to testify or be admitted at

trial, except as to non-expert witnesses, exhibits, or discovery

material offered solely as rebuttal evidence or for impeachment.

       It shall be the responsibility of counsel for plaintiff to

assemble and distribute to all other counsel a draft of the Final

Pretrial Order in sufficient time to allow completion before the

Final Pretrial Conference.         Counsel shall resolve disagreements on

the content of the Final Pretrial Order and shall present a clean

final version thereof at the Final Pretrial Conference.             Failure to
  Case 3:20-cv-00098-REP Document 58 Filed 03/09/20 Page 3 of 3 PageID# 1685


comply with the requirements of this paragraph may result in the

imposition of sanctions pursuant to Fed. R. Civ. P. 16(f).

     If no Final Pretrial Conference is to be held, the Final

Pretrial Order shall be presented for entry by 5.00 P.M. two (2)

business days before the commencement of trial.

     The Clerk is directed to send a copy of this Order to all

counsel of record.


     It is so ORDERED.



                                                   /s/
                                  Robert E. Payne
                                  Senior United States District Judge

Richmond, Virginia
Date: March  f , 2020
